Pless, J.
The plaintiff has offered in evidence a photostatic copy of Prudential’s Group Insurance Policy No. G-5918 in which Margie C. Clayton is the insured, and R,ussell L. Clayton, son of the insured, is named beneficiary. The attorneys for the plaintiff and Prudential, as well as Eastern Airlines, engaged in considerable correspondence in regard to this claim, all of which related to the above numbered policy G-5918. Nowhere in the correspondence is there mention of any other policy number. But when Mrs. Clayton (then Jones) returned to the employment of Eastern Airlines in November 1961 another Prudential Group Policy, GO-13723, was in effect, and it was under it that she apparently requested that her husband be made beneficiary. However, he is not so designated in the policy itself, and the plaintiff’s evidence is to the effect that she never received any certificate in which Jones was named beneficiary.
If the first policy, No. G-5918, was in effect at the time of Mrs. Jones’ death, there is nothing in the record to indicate that any other beneficiary was named under it in lieu of the plaintiff herein. The record does not show that payment has been made to Jones, or anyone else, under the second policy, GO-13723. Moreover, upon the stipulation by the defendant that at the time of her death Mrs. Jones’ life was insured for the sum of $12,500, and with the evidence, taken in the light most favorable to the plaintiff, that the policy in effect was G-5918, that the named beneficiary under that policy has not been paid, it appears that the rules so well recognized by this Court in many cases create a presumption that requires that the plaintiff’s case be allowed to go to the jury.
In Chavis v. Insurance Co., 251 N.C. 849, 112 S.E. 2d 574, Justice Higgins, speaking for the Court, said:
“The defendant admitted the execution and delivery of the policy, the payment of the premium, and the death of the insured within the period of coverage. These admissions placed upon the defendant the-burden of showing a legal excuse for re*761fusing payment according to the terms of the policy. The plaintiff introduced the policy in evidence. The admissions and the policy made out a case for the jury.”
The Court also said, in Rhinehardt v. Insurance Co., 254 N.C. 671, 119 S.E. 2d 614:
“By offering in evidence the policy of insurance and defendant’s admission of its execution and delivery, the payment of premiums and the death of insured, plaintiff made out a prima fade case . . . When a plaintiff has made out a prima facie case, nonsuit is improper and it would constitute reversible error to sustain a motion therefor.”
The plaintiff alleged that the only certificate of insurance issued by the defendant and delivered to Margie C. Jones prior to her death was certificate No. 15291 (which was based on policy No. G-5918). In answer to this allegation “The defendant expressly denies that it issued a certificate to Margie 0. Jones at any time,” and further said in the answer, “It is admitted that the life of Margie C. Jones was fully insured on the 25th day of November, 1963, under the provisions of a policy issued by the defendant Prudential Insurance Company to Eastern Air Lines, Inc., that said Margie C. Jones had fully complied with and duly performed all the terms, provisions and conditions in said policy to be performed by her.” Further saying “that Prudential has made payment in the amount of $12,500 under the policy to the beneficiary of record Floyd Bradley Jones.”
Payment of the amount due under the policy and to the right person are matters of defense, and the burden of establishing them is upon the Insurance Company after the plaintiff has made out a prima facie case.
“The burden of proof is on defendant to establish the facts in support of its defense that it had properly paid the amoimt due under the policy, or that it had been otherwise discharged or released from its liability thereunder.” 46 C.J.S., Insurance § 1316(8).
If upon the trial Prudential can establish that it was justified in paying the estranged husband instead of the minor son of the deceased, it would, of course, absolve it from responsibility of the latter. However, the plaintiff is entitled to go to the jury.
Reversed.